Citation Nr: 0714020	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-24 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970 with service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran does not have a diagnosis of hypertension.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of any service-connected disability.  38 U.S.C.A. §§ 1110, 
1131(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency attempted to 
provide the veteran with the notice required under the VCAA 
by letter dated in July 2004 prior to the initial 
adjudication of the claim.  Although the originating agency 
has not specifically requested the veteran to submit all 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
hypertension.  Consequently, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to those elements.

The Board also notes that VA has obtained the veteran's 
service medical records and post-service VA treatment 
records.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may be presumed for certain chronic 
disorders such as cardiovascular diseases that have 
manifested to a compensable degree of 10 percent or more 
within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

The Board notes that there has been a change in 38 C.F.R. § 
3.310.  However, this claim predated the amendment and the 
change is clearly more restrictive.  As such the original 
regulation is for consideration. 




Analysis

Initially, the Board notes the veteran does not show that the 
veteran engaged in combat with the enemy.  Furthermore, he 
has not alleged that his claimed hypertension is related to 
combat.  Rather, the veteran contends that he has 
hypertension that is caused by his service-connected diabetes 
mellitus.  Thus, he is not entitled to application of the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's blood pressure.  On discharge examination in 
October 1970, the veteran's blood pressure was recorded as 
128/70.

In November 1976, the veteran was afforded an examination in 
connection with his enlistment in the Army Reserves.  At that 
time his blood pressure was measured as 110/76 sitting; 
128/80 recumbent; and 108/74 standing.  Subsequent 
examination in November 1977 revealed blood pressure was 
measured as 120/70.  

Post service VA medical records from October 2002 to December 
2004 show that the veteran's blood pressure ranged from a low 
of 126/69 in October 2002 to a high of 162/84 in February 
2003.  In December 2004, the veteran was noted to have 
"borderline" hypertension.  It was felt that he would 
benefit from an ACE inhibitor and he was prescribed 
Lisinopril.  However, the treating physician acknowledged 
that the veteran did not have a diagnosis of hypertension.  
Subsequent treatment records revealed blood pressure measured 
at 137/66 in May 2005 and 145/83 in June 2005.

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination in August 2005.  The 
examiner noted that the veteran was diagnosed with diabetes 
mellitus in 2003.  His history was also complicated by morbid 
obesity, failure to follow dietary instructions, and "a fair 
amount of beer intake."  The examiner reviewed the veteran's 
medical records and noted the prior reference to borderline 
hypertension.  However, the examiner opined that the veteran 
was not hypertensive and has never been established as 
hypertensive.  

The law provides that service connection is granted for a 
disability due to disease or injury in service.  Whether the 
theory of entitlement is direct service connection or 
secondary service connection, the law requires the existence 
of disability. Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran was noted to have "borderline" blood 
pressure the evidence does not show that he currently has a 
diagnosis of hypertension.  Specifically, a VA examiner has 
expressly considered the veteran's assertions and concluded 
that he does not have the claimed disability.  There is 
simply no objective evidence of record of a current diagnosis 
of hypertension.  The veteran is entirely competent to report 
his symptoms both current and past.  However, in the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to a present hypertensive disability related to his 
service-connected diabetes mellitus to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the evidence shows that the veteran does not currently 
have hypertension, service connection for the claimed 
disability, either on a direct or secondary basis, is not 
warranted.  Furthermore, as the preponderance of the evidence 
is against the claim, application of the benefit of the doubt 
is not warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
at 55.





ORDER

Service connection for hypertension is not warranted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


